COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00925-CR
Style:                             Ex parte Terry Lynn Spies


Date motion filed*:                April 13, 2015
Type of motion:                    Motion for extension of time to file appellate brief
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              None
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                 None

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: 30 days from the date of this order
                             The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (moot)
                   Other: _____________________________________
          Appellant’s brief is due to filed no later than 30 days from the date of this order. No further extensions will be
          granted. See TEX. R. APP. P. 31.2.




Judge’s signature: /S/ Russell Lloyd
                                                           Acting for the Court

Panel consists of       ____________________________________________

Date: April 21, 2015